Citation Nr: 0733630	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a dental disability for 
purposes of VA compensation and outpatient dental treatment.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to June 
1984.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied the veteran's claim of 
entitlement to service connection for dental trauma.  

The Board remanded the appeal for additional development in 
August 2005.  
This has been accomplished.  In August 2007 the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) which continued to deny the veteran's claim.  
The veteran's claims folder has been returned to the Board 
for additional appellate proceedings.


FINDING OF FACT

The evidence does not show that the veteran has a dental 
condition resulting from a combat wound or other service 
trauma.  


CONCLUSION OF LAW

The criteria for service connection for dental trauma, to 
include for treatment purposes, have not been met.  38 
U.S.C.A. §§ 1110, 11131, 1721 (West 2002); 38 C.F.R. §§  
3.303, 3.381, 4.150, 17.161 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection, 
including for treatment purposes, of a dental condition.  In 
essence, he contends that his present dental condition is the 
result of in-service dental trauma, specifically that he had 
his "teeth knocked out" in May 1983.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision on the issue on appeal.

Stegall concerns

As was noted in the Introduction, the Board remanded this 
case to the AMC in August 2005 for additional evidentiary and 
procedural development.  This included providing the veteran 
with additional notice under the Veterans Claims Assistance 
Act of 2000 (the VCAA);attempting to obtain additional 
service medical and dental treatment records; attempting to 
obtain certain post-service dental treatment records; 
scheduling the veteran for a VA examination, if deemed by the 
AMC to be necessary based on the then state of the record; 
and readjudicating the claim.  

As will be discussed in greater detail below, the veteran 
received a comprehensive VCAA letters from the AMC in August 
2005 and March 2007; the AMC attempted to obtain additional 
military and civilian medical and dental records, without 
success; 
A VA dental examination was completed in July 2007; and the 
claim was readjudicated by the AMC in the August 2007 SSOC.  
Thus, the Board's remand instructions were complied with to 
the extent possible.  Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].



The VCAA


The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

In this case, VCAA letters dated in January 2003, August 2005 
and March 2007 fully satisfied the duty to notify provisions 
of VCAA.  In particular, the veteran was notified of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  He was also notified of his responsibility 
to submit evidence which showed that he had a current dental 
disability was related his military service.

Crucially, as directed in the Board's August 2005 Remand, the 
RO informed the veteran of VA's duty to assist him in the 
development of his claims in a VCAA letter dated August 23, 
2005. This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records. He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such. The letter 
specifically informed the veteran that if he wished VA to 
obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.

Finally, the Board notes that the August 2005 VCAA letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim. The letter advised the veteran that "If there is any 
other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

The veteran's claim was initially adjudicated in a February 
2004 RO rating decision, that is to say, prior to the 
veteran's receipt of full and adequate VCAA notice relative 
to these claims.  However, since the veteran's receipt of 
full and adequate VCAA notice in the August 2005 letter, the 
claim was readjudicated in the August 2007 Supplemental 
Statement of the Case (SSOC), after the veteran had bee 
accorded ample opportunity  to present evidence and argument 
in support of his claim.  Therefore, there has been no 
prejudice to the veteran based on the timing of the VCAA 
notice.  See Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. 
Sept 17, 2007) [a SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SSOC].  The veteran and his representative have 
not raised any concerns with respect to the timing of the 
VCAA notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) [timing 
errors do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it]. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim. 
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue. 
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection. In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.

The veteran's the veteran's claims have been denied based on 
a lack evidence as to elements (2) and (3), current existence 
of a disability and relationship of such disability to the 
veteran's service. As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those two crucial elements.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.
   
In any event, the veteran received complete Dingess notice in 
the VCAA letter dated March 30, 2007.  See page 2-3, which 
provide complete notice as to how VA determines a disability 
rating and effective date, as well as what evidence the 
claimant could submit in support of his claim as to those 
matters..

In short, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).    



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. In particular, the veteran's service 
medical records have been obtained and associated with the 
claims folder.  The veteran was examiner by a VA dentist in 
July 2007; the report of that examination will be discussed 
below.

Pursuant to the Board's remand instructions, VA attempted to 
obtain records from  
military and civilian sources.  With respect to civilian 
treatment, the veteran did not return signed consent forms.  
See the March 30, 2007 VCAA letter from the AMC to the 
veteran.  With respect to military records, the AMC contacted 
both the National Personnel Records Center and the service 
department in an attempt to locate dental records identified 
by the veteran.  None were located.  The veteran was asked to 
provided any copied of such records.  He did not do so.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  The Board finds 
that no useful purpose would be served in once again 
remanding this matter.  

First and foremost, the veteran's service medical records, 
including dental records, are in the file and they appear to 
be complete.  Pursuant to the Board's remand instructions, 
the RO attempted to locate through official sources the 
additional records which the veteran contends would establish 
that he teeth were "knocked out" in service.  None could be 
located.  As will be discussed below, there is no evidence, 
aside from the veteran's own statements, that the incident in 
fact took place.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]. So 
it is in this case.

During the course of his appeal, the veteran asserted that he 
was treated for dental problems for several years after 
discharge from service and that he would provide VA with 
copies of those records as well as a letter he had written 
home to his mother after the claimed injury in service.  
Despite being asked to provide VA with authorization to 
obtain any pertinent medical records on several occasions 
during the pendency of this appeal, the veteran has not 
returned the authorization forms or provided VA with any of 
the claimed treatment records or any other evidence of a 
dental trauma in service.

In summary, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
folder.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been represented by a veterans 
service organization, and he has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  The veteran was afforded an opportunity to 
testify at a personal hearing, but declined.

Accordingly, he Board will move on to a discussion of the 
merits of the claim.



Relevant law and regulations

Service connection - in general

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.   See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - dental disability

(i.)  For compensation purposes

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during 
military service.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997); see also 
38 C.F.R. § 3.306(b)(1) (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

(ii.)  For treatment purposes

In addition to the above-cited criteria governing service 
connection, VA regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, not for 
compensation purposes.  38 C.F.R. § 3.381.  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.  38 C.F.R. § 3.381(d).  

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  A veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  

Veterans having a service-connected noncompensable dental 
condition adjudicated as resulting from combat wounds or 
other service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VAOPGCPREC 5-97; 62 Fed. 
Reg. 15,566 (1997).  

Analysis

The veteran contends that he had several teeth knocked out 
when he was struck in the mouth with a beer mug while on 
military police duty at a German beer festival in May 1983.  
See statements of the veteran dated December 2003 and May 
2004.  The veteran reported that the teeth were reinserted 
and secured with wire at a military dental facility, and that 
he was treated subsequently at a military post stateside 
prior to his discharge from service.  

As has been discussed in the law and regulations section 
above, service connection may be granted for compensation 
purposes if the dental condition is the result of trauma; and 
for treatment purposes under certain circumstances stated in 
the regulation.  Although the veteran has perfected an appeal 
as to a claim for service connection for a dental disorder, 
the Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Accordingly, the Board will address both service 
connection for compensation and service connection for 
outpatient treatment purposes. 

Service connection for compensation purposes

In analyzing the claim, the Board will employ a Hickson 
analysis.

With respect to Hickson element (1), current disability, on 
VA dental examination in July 2007, the veteran had poor oral 
hygiene, 11 missing teeth, and multiple carious teeth and 
defective restorations.  The diagnoses included caries, 
periodonitis, gingivitis, and calculus.    

As explained above, service connection for compensation 
purposes may not be granted for carious teeth, periodontal 
disease, calculus and the like.  There are, however, missing 
teeth.  To this extent only, element (1) is arguably met.

Concerning element (2), in-service injury (dental trauma) the 
veteran's service medical and dental records are negative for 
any complaints, treatment, abnormalities, or diagnosis 
referable to any injury or trauma to his face and/or mouth, 
or any dental problems in service.  The veteran specifically 
denied any tooth or gum trouble or any head injury on a 
Report of Medical History which was taken in conjunction with 
his separation from service in May 1984, and no pertinent 
abnormalities were noted on examination at that time.  His 
separation examination showed no dental defects, disease, or 
other pertinent abnormalities.  

The only evidence in the veteran's favor emanates from the 
veteran himself.  
However, his contention that his teeth were knocked out and 
then subsequently reinserted does not square with the utterly 
negative service medical records, including his own self 
report, given at his separation from military service.
It stretches credulity to the breaking point that the veteran 
would have numerous teeth knocked out and not mention this 
later in service or for many years thereafter.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board again notes that 
although the veteran contended that additional in-service and 
post-service treatment records exist, a thorough search of 
service records did not produce any evidence of the alleged 
in-service dental treatment.  Moreover the veteran declined 
to provide post-service dental treatment records or to sign a 
consent authorizing VA to obtain same.

The Board finds that utterly negative contemporaneous 
evidence from the veteran's military service is far more 
persuasive that the veteran's own recent assertion to the 
effect that he sustained dental trauma in service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  The service medical records are more reliable, in 
the Board's view, than the veteran's unsupported assertion of 
events now over two decades past, made in connection with a 
claim for benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

In short, there is no competent evidence that the veteran 
suffered trauma or had any dental problems during service.  
The service medical records showed no pertinent abnormalities 
or any dental treatment during service.  Because the record 
as a whole demonstrates that there was no dental trauma in 
service, the Board finds that the veteran's recent assertions 
to the contrary lacks credibility and probative value.  
Therefore, the veteran does not have a dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma.  See 38 C.F.R. § 17.161(c).  Hickson element 
(2) is not met, and the claim fails on that basis.  

For the sake of completeness, the Board will go on to briefly 
discuss the third element, medical nexus.  In the absence of 
in-service dental trauma, medical nexus would be an 
impossibility.  Indeed, on VA dental examination in July 
2007, the examiner indicated that he had reviewed the 
veteran's claims file and found no evidence of an injury to 
his face in the service medical records.  The examiner 
indicated that he could not render an opinion concerning the 
claimed trauma in service.  

In summary, with respect to service connection for 
compensation purposes, the Board finds that the veteran has 
not presented any competent evidence that he has a dental 
disorder for which service-connected compensation may be 
granted.  That is, a preponderance of the evidence is against 
the veteran's contention that he sustained dental trauma in 
service.    

Service connection for VA treatment purposes

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  As has been discussed in some detail above, the 
Board finds that the veteran did not sustain in-service 
dental trauma.     

As has been discussed above, a veteran is also entitled to VA 
outpatient dental treatment if he qualifies under one of the 
other categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  However, the evidence does not demonstrate that 
the veteran can avail himself of any of the other categories 
by which VA dental treatment can be provided.  

Class II(b) and Class II(c) require that the claimant be a 
prisoner of war, a status not accruing to the veteran.  See 
38 C.F.R. § 17.161(d), (e).  

Class IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided.  See 38 C.F.R. § 17.161(f).  Review of 
the record does not show that the veteran had sought VA 
dental treatment prior to the current claim.  

There is no evidence demonstrating that the veteran has a 
dental condition that impairs or aggravates a service-
connected disability (Class III).  See 38 C.F.R. § 17.161(g).  
Indeed, there are no service-connected disabilities.  
Obviously, the veteran's service connected disabilities are 
not rated as 100 percent disabling by schedular evaluation or 
due to individual unemployability (Class IV). 

The veteran is not a Chapter 31 vocational rehabilitation 
trainee (Class V).  See 38 C.F.R. § 17.161(h), (i).  He is 
also not receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 
C.F.R. § 17.161(j).  

In short, the veteran falls into none of the categories for 
entitlement to VA outpatient dental treatment.  Therefore, 
the Board finds that the criteria for service connection for 
a dental disorder, for the purposes of entitlement to VA 
outpatient dental treatment, have not been met.  

Conclusion

For reasons and bases expressed above, the board finds that 
the preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purpose of obtaining VA dental treatment.  The benefits 
sought on appeal are accordingly denied..  




ORDER

Service connection for a dental disability for purposes of VA 
compensation and outpatient dental treatment is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


